Citation Nr: 0825868	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to July 
1980.  The veteran died in December 2003, and the veteran's 
widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that the appellant 
had not submitted new and material evidence to reopen the 
claim of service connection for cause of the veteran's death.


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied 
entitlement to service connection for cause of the veteran's 
death.  

2.  The evidence added to the record since the last final 
April 2004 rating decision, when viewed by itself or in the 
context of the entire record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The April 2004 rating decision that denied entitlement to 
service connection for cause of the veteran's death is final.  
Evidence presented since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Additionally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2005 and September 2005 letters sent 
to the appellant regarding her claim of service connection 
for cause of the veteran's death.  Specifically, in the 
letters, VA informed the appellant that in order to 
substantiate a claim for service connection for cause of the 
veteran's death, the evidence needed to show the cause of the 
veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  The notice letters did not expressly 
explain the types evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, as required under Hupp.  Here, however, 
the veteran was not service-connected for any disability in 
his lifetime.  Therefore, such notice deficiency does not 
prejudice the appellant here.  

Furthermore, during the pendency of this appeal, on March 31, 
2006, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which establishes new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen her claim in the August 2005 
VCAA letter.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the appellant that she 
could obtain private records herself and submit them to VA.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and private medical records from November 
2003 to December 2003.  

VA has not provided the appellant with an opinion in 
connection with her claim; however, the Board finds that VA 
was not under an obligation to an opinion elicited in 
connection with her claim.  The appellant has not brought 
forth new and material evidence to reopen the claim.  38 
C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide a medical opinion in connection with 
her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

II.	New and Material Evidence

In January 2004, the appellant raised a claim of entitlement 
to service connection for the cause of the veteran's death.  
Such claim was denied by the RO in an April 2004 rating 
decision.  The appellant did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.  

Next, in October 2005, the appellant submitted a statement 
that was construed as a request to reopen her cause of death 
claim.  The request was considered and denied in a November 
2005 rating action.  A subsequent rating decision issued in 
March 2006 again denied the request to reopen.  The veteran 
initiated an appeal with respect to that determination.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  Moreover, because the November 
2005 rating decision had not become final at the time that 
the veteran appealed the later, March 2006 decision, the 
Board finds that the earliest April 2004 rating decision 
constitutes the last final decision on the claim.

With respect to claims to reopen made on or after August 29, 
2001, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

At the time of the last final April 2004 rating decision 
denying entitlement to service connection for cause of the 
veteran's death, the evidence of record consisted of a 
certificate of death dated in December 2003, along with the 
veteran's service medical records and private medical records 
dated November 2003 to December 2003.

In this case, the veteran died in December 2003.  The death 
certificate showed that the immediate cause of death was 
multiorgan system failure status post emergency exploratory 
laparotomy and ulcer surgery, with an antecedent cause of 
acute renal failure.  The underlying cause was listed as a 
massive bleeding duodenal ulcer, along with liver cirrhosis, 
pneumonia, and chronic obstructive pulmonary disease as other 
significant conditions contributing to his death.  

The service medical records failed to demonstrate treatment 
related to any of the death-causing conditions noted on the 
death certificate, and there was no evidence of duodenal 
ulcer and liver cirrhosis within one year after the veteran 
was discharged from active service.

The post-service private medical records dated from 2002 to 
2003 refer to the veteran's treatment received prior to his 
death for some of the death causing conditions, but there was 
no competent evidence of record attributing his death to his 
active military service.  

After considering the above records, the RO determined that 
there was no competent medical evidence of record to relate 
the veteran's death to his active military service.  

The evidence added to the record following the last final 
April 2004 rating decision includes additional reports of 
treatment of the veteran dated in 2003.  Also added to the 
record are the appellant's contentions.  Specifically, in a 
September 2005 personal statement she expressed her belief 
that the veteran's active service exposed him to Agent 
Orange, which caused him to develop the conditions that 
caused his untimely demise.  She further asserted that he 
served inland and in the waters of Vietnam.  

Regarding the submitted private treatment records, the Board 
finds the additional evidence is not new and material.  
Although the private treatment records document the veteran's 
ailments subsequently to his death, they are duplicative of 
the private medical records submitted at the time of the last 
final rating decision.  In any event, as they do not address 
the etiology of his death-causing conditions, such records do 
not relate to an unestablished fact necessary to substantiate 
the claim.     

Turning to the appellant's personal statements, the evidence 
is new in that it was not of record at the time of the 
previous decision, but the evidence is not material because 
it does not raise a reasonable possibility of substantiating 
the claim.  While the appellant's personal statements 
attribute the veteran's death to Agent Orange related 
diseases, the veteran's causes of death are not among the 
disabilities applicable under 38 C.F.R. § 3.309(e); therefore 
the presumption would not apply.  Furthermore, the 
appellant's claim is not substantiated by any other evidence 
in the record, other than her own assertions of the veteran's 
death.  The appellant is not competent to provide medical 
evidence of diagnosis or etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the 
appellant's assertions are not material because they do not 
tend to demonstrate that the veteran's causes of death are 
related to his military service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Thus, the Board concludes that this information, 
while new, does not raise a reasonable possibility of 
substantiating the claim.  

In sum, the evidence received in conjunction with the claim 
to reopen is not new and material, and does not serve to 
reopen the claim for service connection for cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for cause of the veteran's death is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


